DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Applicant’s election without traverse of Species I, corresponding to Figures 3A and 3B and originally filed Claims 1-23 in the reply filed on 02 March 2022 is acknowledged.

Specification

The amendments to the Specification received 02 March 2022 are accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 13-20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebert (US 11,163,166).
(It should be noted that the Ebert reference was submitted by the applicant via Information Disclosure Statement (IDS) received 17 December 2021).

As pertaining to Claim 1, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) a display and vision correction system (see (300) in Fig. 3 and (400) in Fig. 4 corresponding to (1000, 900) in Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) comprising: 
a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4) configured to be worn on a head of a user and having a display (see (300) in Fig. 3; and see (410) in Fig. 4) for providing graphical content (i.e., virtual reality display content) to a user (see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22); 
a glasses frame (see (1010, 910) in Fig. 9) configured to be worn on the head of the user (see Col. 8, Ln. 46-57); and 
a removable lens assembly (see (100) in Fig. 1) that is interchangeably usable with the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and with the glasses frame (again, see (1010, 910) in Fig. 9), the removable lens assembly (see (100) in Fig. 1) having a corrective lens element (see (110) in Fig. 1; and see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 3, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes coupling features (see (122) and (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9; see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 4, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that common ones of the coupling features (see (122) and (124) in Fig. 1) removably couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and also removably couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9; and again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 5, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) is removably couplable (again, see (122) and (124) in Fig. 1) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to provide different wear positions of the corrective lens element (110) relative to the user (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 13, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) engages a first set of facial datums of the user (i.e., see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) to locate the corrective lens element (110) in a first wear position (i.e., an arbitrary wear position) relative to the user, and the glasses frame (see (1010, 910) in Fig. 9) engages a second set of facial datums of the user (i.e., see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) to locate the corrective lens element (see (110) in Fig. 1 corresponding to (1010, 910) in Fig. 9) in a second wear position (i.e., an arbitrary wear position) relative to the user (see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 14, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) includes a brow of the user (see the brow strap in Fig. 3, for example), and the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) includes ears of the user (see the frame in Fig. 9 extending over a user’s ears; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 15, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) does not include ears of the user (see the brow strap in Fig. 3, for example), and the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) does not include the brow of the user (see the frame in Fig. 9 extending over a user’s ears; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 16, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first wear position (i.e., an arbitrary wear position of the head worn display system; see Fig. 3 and Fig. 4) and the second wear position (i.e., an arbitrary wear position of the glasses frame; see (1010, 910) in Fig. 9) are the same (i.e., relative to a user’s eyes; again, see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

As pertaining to Claim 17, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) a method for vision correction (see (300) in Fig. 3 and (400) in Fig. 4 corresponding to (1000, 900) in Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) comprising: 
providing an interchangeable lens assembly (see (100) in Fig. 1) having a corrective lens element (see (110) in Fig. 1) and a first coupling feature (i.e., a magnetic or mechanical coupling feature; see any (122) or (124) in Fig. 1) that corresponds both to a second coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4; and see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) for coupling the interchangeable lens assembly (100) to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) and to a third coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of a glasses frame (see (1010, 910) in Fig. 9; and see Col. 8, Ln. 46-57) for coupling the interchangeable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 18, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are magnetic (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 19, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are mechanical (again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 20, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the providing includes providing the interchangeable lens assembly (see (100) in Fig. 1) with a fourth coupling feature (i.e., a magnetic or mechanical coupling feature; see any (122) or (124) in Fig. 1) that corresponds both to a fifth coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of the head-mounted display unit (i.e., the head worn display system; see Fig. 3 and Fig. 4; and again, see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) for coupling the interchangeable lens assembly (100) to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) and to a sixth coupling feature (i.e., a corresponding magnetic or mechanical coupling feature) of the glasses frame (see (1010, 910) in Fig. 9; and again, see Col. 8, Ln. 46-57) for coupling the interchangeable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9),
wherein fourth coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1), the fifth coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4), and the sixth coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) are magnetic (see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 23, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9; and see Col. 1, Ln. 19-26 and Ln. 30-42) a removable lens assembly (see (100) in Fig. 1) comprising:
a corrective lens element (see (110) in Fig. 1); and
a first mechanical coupling feature (see any (124) in Fig. 1) coupled to the corrective lens element (110) and configured to be interchangeable with each of a second mechanical coupling feature (i.e., a corresponding mechanical coupling feature) of a head-mounted display unit (i.e., a head worn display system; see Fig. 3 and Fig. 4; and see Col. 6, Ln. 4-30; Col. 7, Ln. 1-10 and Ln. 19-22) to prevent movement of the corrective lens element (110) relative to the head-mounted display unit (i.e., the head worn display system; again, see Fig. 3 and Fig. 4) in directions transverse to and along an optical axis of the corrective lens element (110) and a third mechanical coupling feature (i.e., a corresponding mechanical coupling feature) of a glasses frame (see (1010, 910) in Fig. 9; and see Col. 8, Ln. 46-57) to prevent movement of the corrective lens element (110) relative to the glasses frame (again, see (1010, 910) in Fig. 9) in directions transverse to the optical axis of the corrective lens element (110; see Col. 4, Ln. 18-37 and Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Dominguez et al. (hereinafter “Dominguez” US 2019 / 0187490).

As pertaining to Claim 2, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a magnetic coupling feature (see (122) in Fig. 1) and a mechanical coupling feature (see (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), the mechanical coupling feature (124) is receivable by the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the removable lens assembly (100) in directions transverse to and along an optical axis of the corrective lens element (see (110) in Fig. 1); 
wherein the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) engages a first set of facial datums of the user (i.e., see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) to locate the corrective lens element (110) in a first wear position (i.e., an arbitrary wear position) relative to the user, the first set of facial datums (i.e., again, see any arbitrary points at which the head worn display system in Fig. 3 and Fig. 4 contacts a user’s face) including a brow of the user (see the brow strap in Fig. 3, for example); and 
wherein the glasses frame (see (1010, 910) in Fig. 9) engages a second set of facial datums of the user (i.e., see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) to locate the corrective lens element (see (110) in Fig. 1 corresponding to (1010, 910) in Fig. 9) in a second wear position (i.e., an arbitrary wear position) relative to the user, the second set of facial datums (i.e., again, see any arbitrary points at which the glasses frame in Fig. 9 contacts a user’s face) including ears of the user (see the frame in Fig. 9 extending over a user’s ears; see Col. 1, Ln. 19-26 and Ln. 30-42; and see Col. 5, Ln. 65-67 through Col. 6, Ln. 1-3 and Col. 7, Ln. 1-41).

While Ebert discloses that the removable lens assembly (100) includes a magnetic coupling feature (122) and a mechanical coupling feature (124) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), Ebert does not explicitly provide a detailed description of the mechanical coupling feature (124).  That is, Ebert does not explicitly show the mechanical coupling feature (124) includes a male component that is receivable by female components of the head-mounted display unit and of the glasses frame to prevent relative movement of the removable lens assembly.
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein the mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a male component (see (78, 90)) that is receivable by female components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that the mechanical coupling feature (124) of Ebert includes a male component that is receivable by female components of the head-mounted display unit and of the glasses frame to prevent relative movement of the removable lens assembly.

As pertaining to Claim 6, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a lens mechanical coupling feature (see any (124) in Fig. 1), the glasses frame (see (1010, 910) in Fig. 9) includes a glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9), and one of the lens mechanical coupling feature (see any (124) in Fig. 1) or the glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) is couplable to the other of the lens mechanical coupling feature (see any (124) in Fig. 1) or the glasses coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) to couple the removable lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

Ebert does not explicitly provide a detailed description of the lens mechanical coupling feature (124).  That is, Ebert does not explicitly show that one of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) is receivable by the other of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) to couple the removable lens assembly to the glasses frame.
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein a lens mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a component (see (78, 90)) that is receivable by components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that one of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) is receivable by the other of the lens mechanical coupling feature (i.e., the mechanical coupling feature of the corrective lens element (110); again, see any (124) in Fig. 1) or a glasses mechanical coupling feature (again, see (1010, 910) in Fig. 9) to couple the removable lens assembly to the glasses frame, as suggested by Dominguez, to prevent relative movement of the removable lens assembly.

As pertaining to Claim 7, the combined teachings of Ebert and Dominguez disclose (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9 of Ebert in combination with Fig. 1 and Fig. 2 of Dominguez) that the lens mechanical coupling feature (see any (124) in Fig. 1 of Ebert) of the removable lens assembly (100) is a male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert), the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) of the glasses frame (see (1010, 910) in Fig. 9) is a female component (see (80, 88) in Fig. 2 of Dominguez) for receiving the male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) to couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9 of Ebert), and the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert) includes a display mechanical coupling feature (i.e., again, a corresponding coupling feature of the head-mounted display unit, see Fig. 3 and Fig. 4, corresponding to any (124) in Fig. 1 of Ebert) that is another female component (again, see (80, 88) in Fig. 2 of Dominguez) for receiving the male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) to couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41 of Ebert along with Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055] of Dominguez).

As pertaining to Claim 8, the combined teachings of Ebert and Dominguez disclose (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9 of Ebert in combination with Fig. 1 and Fig. 2 of Dominguez) that the lens mechanical coupling feature (see any (124) in Fig. 1 of Ebert) of the removable lens assembly (100) is a female component (again, see (80, 88) in Fig. 2 of Dominguez), the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) of the glasses frame (see (1010, 910) in Fig. 9) is a male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) receivable by the female component (again, see (80, 88) in Fig. 2 of Dominguez) to couple the removable lens assembly (100) to the glasses frame (see (1010, 910) in Fig. 9 of Ebert), and the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert) includes a display mechanical coupling feature (i.e., again, a corresponding coupling feature of the head-mounted display unit, see Fig. 3 and Fig. 4, corresponding to any (124) in Fig. 1 of Ebert) that is another male component (see (78, 90) in Fig. 2 of Dominguez corresponding to (124) of Ebert) receivable by the female component (again, see (80, 88) in Fig. 2 of Dominguez) to couple the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4 of Ebert; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41 of Ebert along with Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055] of Dominguez; and note that Ebert suggests that the coupling features, including the male and/or female components, may be disposed on either or both of the removable lens assembly and the glasses frame and/or head-mounted display unit; see Col. 7, Ln. 23-41).

As pertaining to Claim 9, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the lens mechanical coupling feature (see any (124) in Fig. 1) and the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) engage each other (see Fig. 2 of Dominguez) to prevent movement of the removable lens assembly (100) relative to the glasses frame (see (1010, 910) in Fig. 9) transverse to an optical axis of the removable lens assembly (100; again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 10, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the lens mechanical coupling feature (see any (124) in Fig. 1) and the glasses mechanical coupling feature (i.e., the corresponding coupling feature of the glasses frame; see (1010, 910) in Fig. 9) engage each other (see Fig. 2 of Dominguez) to prevent movement of the removable lens assembly (100) relative to the glasses frame (see (1010, 910) in Fig. 9) along and about the optical axis of the removable lens assembly (100; again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 11, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes a first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) spaced apart from the lens mechanical coupling feature (see any (124) in Fig. 1), the glasses frame (see (1010, 910) in Fig. 9) includes a second magnetic coupling feature (i.e., a corresponding magnetic coupling feature of the glasses frame; see (1010, 910) in Fig. 9) corresponding to the first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) for magnetically coupling the removably lens assembly (100) to the glasses frame (again, see (1010, 910) in Fig. 9; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 12, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) includes a third magnetic coupling feature (i.e., a corresponding magnetic coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) corresponding to the first magnetic coupling feature (i.e., the magnetic coupling feature of the corrective lens element (110); again, see any (122) in Fig. 1) for magnetically coupling the removably lens assembly (100) to the head-mounted display unit (again, see Fig. 3 and Fig. 4; and see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

As pertaining to Claim 21, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the removable lens assembly (see (100) in Fig. 1) includes both magnetic coupling features (see (122) in Fig. 1) and mechanical coupling features (see (124) in Fig. 1) for removably coupling the removable lens assembly (100) to the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and to the glasses frame (see (1010, 910) in Fig. 9), the mechanical coupling features (124) are receivable by the head-mounted display unit (i.e., head worn display system; see Fig. 3 and Fig. 4) and the glasses frame (see (1010, 910) in Fig. 9) to prevent movement of the removable lens assembly (100) in directions transverse to, along, and about an optical axis of the corrective lens element (see (110) in Fig. 1; see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).

Ebert does not explicitly provide a detailed description of the mechanical coupling feature (124).  That is, Ebert does not explicitly show that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) is receivable within each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9).
However, in the same field of endeavor, Dominguez discloses (see Fig. 1 and Fig. 2) a removable lens assembly (14) that is removably couplable to a head-mounted display unit and/or a glasses frame (see (12)) by means of a magnetic coupling feature (see (54, 60) and (56, 62)) and a mechanical coupling feature (see (78, 90) and (80, 88)), wherein the mechanical coupling feature (again, see (78, 90) and (80, 88)) includes a component (see (78, 90)) that is receivable within components (see (80, 88)) of the head-mounted display unit and/or glasses frame (see (12)) to prevent relative movement of the removable lens assembly (14; and see Page 3, Para. [0038]-[0039], [0042], [0044]-[0046]; and see Page 3 through Page 4, Para. [0047]-[0051] and [0053]-[0055]).  In a similar manner to Ebert, Dominguez suggests a combination of any number of magnetic coupling features and any number of mechanical coupling features to removably couple a removable lens assembly to a head-mounted display unit and/or a glasses frame.  In this regard, Dominguez suggests structural components that allow for the precise alignment of the removable lens with the head-mounted display unit and/or a glasses frame using a simple combination of magnetic coupling features and mechanical coupling features (see Page 4 through Page 5, Para. [0059] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ebert with the teachings of Dominguez in order to provide a means of precisely aligning the removable lens with the head-mounted display unit and the glasses frame using the structure suggested by Dominguez, such that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) is receivable within each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the removable lens assembly.

As pertaining to Claim 22, Ebert discloses (see Fig. 1, Fig. 3 and Fig. 4, and Fig. 9) that the first coupling feature (i.e., the magnetic or mechanical coupling feature of the corrective lens element (110); again, see any (122) or (124) in Fig. 1) engages each of the second coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the head-mounted display unit; see Fig. 3 and Fig. 4) and the third coupling feature (i.e., the corresponding magnetic or mechanical coupling feature of the glasses frame (see (1010, 910) in Fig. 9) to prevent relative movement of the interchangeable lens assembly (see (100) in Fig. 1) in directions transverse to, along, and about an optical axis of the corrective lens element (see (110) in Fig. 1; and again, see Col. 4, Ln. 51-67 through Col. 5, Ln. 1-14; and Col. 7, Ln. 23-41).


Response to Arguments

Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ebert, teach or fairly suggest “a removable lens assembly that is interchangeably usable with the head-mounted display unit and with the glasses frame…” (see Remarks at Page 9).  In particular, the applicant has asserted that the teachings of Ebert are directed to a first embodiment of a “removable lens assembly” that is usable with a head-mounted display unit and a second embodiment of a “removable lens assembly” that is usable with a glasses frame, but not a single embodiment of a “removable lens assembly that is interchangeably usable with the head-mounted display unit and with the glasses frame” (see Remarks at Page 8).  The applicant’s argument was initially presented in the Applicant-Initiated Interview of 21 April 2022.  After thoroughly considering the applicant’s arguments, the examiner respectfully disagrees with the applicant’s position.  It is the opinion of the examiner that the applicant’s argument relies on structural and/or functional features that are not presented in the claimed invention.  While the claimed invention is considered in light of the specification, it is improper for unclaimed structural and/or functional features to be read into the claims.  Merriam-Webster defines the term “interchangeable” as “capable of being interchanged” or capable of putting each of two things “in place of the other.”  The applicant’s originally filed Specification defines the term “interchangeable” as a synonym for “removable” (see the Specification at Page 7, Paragraph [0059]).  The applicant’s argument appears to suggest that term “interchangeably usable” is relied upon in the claims to suggest a structural and/or functional interface between a fixed “removable lens assembly” structure and a head-mounted display unit and glasses frame that is not claimed.  The examiner respectfully contends that the term “interchangeably usable” does not place any specific structural and/or functional limitations on the claimed “removable lens assembly,” the claimed “head-mounted display unit,” or the claimed “glasses frame” beyond that which requires a “removable lens assembly” to be “usable with” a “head-mounted display unit” and a “glasses frame.”  There is nothing in the term “interchangeably usable” that prevents modification of any of the “removable lens assembly,” the “head-mounted display unit,” and/or the “glasses frame” in order to allow the “removable lens assembly” to be “usable with” the “head-mounted display unit,” and/or the “glasses frame.”  In this regard, Ebert plainly discloses a head-mounted display unit (see Fig. 3 and Fig. 4) and a glasses frame (see Fig. 9) wherein a removable lens assembly (see (100) in Fig. 1) is interchangeably usable with the head-mounted display unit (again, see Fig. 3 and Fig. 4) and with the glasses frame (again, see Fig. 9).  The embodiment of Figures 3 and 4 and the embodiment of Figure 9 are disclosed by Ebert specifically to highlight the interchangeability of the removable lens assembly (100) in a head-mounted display unit application and a glasses frame application.  The claims do not require any specific structural and/or functional interface that define the manner in which the “removable lens assembly” is “interchangeably usable” with the “head-mounted display unit,” and the “glasses frame.”  The rejection of Claims 1-23 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622